Case 5:20-cv-01267-DOC-KES Document 5 Filed 07/01/20 Page 1 of 1 Page ID #:39



  1
  2
                                                                   JS-6
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    RANDELL ALBERT HOPKINS,                    Case No. 5:20-cv-01267-DOC-KES
12                   Petitioner,
13              v.                                          JUDGMENT

14    HONORABLE DAVID S. COHN,
15    et al.,
16                   Respondents.
17
18
19          Pursuant to the Court’s Order Dismissing Petition for Writ of Habeas Corpus,
20    IT IS ADJUDGED that the Petition is dismissed without leave to amend.
21
22            July 1, 2020
      DATED: _________________             ____________________________________
23                                         DAVID O. CARTER
                                           UNITED STATES DISTRICT JUDGE
24
25
26
27
28
